Citation Nr: 1813603	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected lumbar strain. 

2.  Entitlement to service connection for bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army with active duty from May 1976 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
The Board notes that a June 2015 rating decision increased the Veteran's rating for service-connected lumbar strain from 10 percent to 20 percent and denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  As the Veteran did not appeal this decision, these issues are not before the Board at this time. 

The Board notes that the Veteran filed a claim in October 2012 for depression and arthritis of the bilateral hands.  To date, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues at this time and the AOJ is directed to complete the appropriate development and action. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has right lower extremity radiculopathy that was incurred in or is related to his active duty service. 

2.  The preponderance of the evidence is against a finding that the Veteran has a bilateral knee disability that was incurred in or is related to his active duty service. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity radiculopathy have not been met.  38 U.S.C. §§ 1110; 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110; 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in December 2012, plus additional notification and development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.   While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the December 2015 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in connection with claim for radiculopathy in March 2013 and the condition was also evaluated during a May 2015 VA examination for the Veteran's claim for an increased rating for his service-connected lumbar strain.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a bilateral knee disability.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In the cases of Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F. 3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability; "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, supra.  

As discussed below, the weight of the evidence fails to indicate that the Veteran's claimed bilateral knee disability may be related to service.  Specifically, the Board notes that there is no indication that the Veteran is being treated for a current disability or that such disability was diagnosed or treated while on active duty.  Further, the Veteran has not identified or submitted any additional evidence that the Board should seek to obtain on his behalf.  Accordingly, the Board finds that a remand for a VA examination is not required because the record, as explained below, does not contain sufficient competent and credible evidence that the Veteran has a bilateral knee disorder that was incurred in or is otherwise related to active service.  As such, the Board finds that medical evidence of record is sufficient to adjudicate the claim, and no VA examination or opinion is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§  3.159(c)(4), 3.304(f)(5); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the circumstances of this case, a remand would not serve a useful purpose, as it would unnecessarily impose addition burdens on VA with no benefit to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other evidentiary development.  Shinseki v. Sanders, 129 U.S. 1696 (2009).  Accordingly, the Board will proceed with the adjudication of the Veteran's claim. 


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any kind of evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Right Lower Extremity Radiculopathy 

The Veteran and his representative assert that he has right lower extremity radiculopathy and that it is related to his active duty service or, alternatively, is either caused or aggravated by his service-connected lumbar strain.  A review of the Veteran's service treatment records does not show any treatment or diagnosis for radiculopathy or symptoms indicative of radiculopathy.  The Board notes that the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is considered competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, in this case, post-service treatment records are also negative for any treatment or diagnosis of right lower extremity radiculopathy, with the exception of one complaint of numbness in the right leg in June 2012.  See, post-service treatment record dated June 2012.  While the Board acknowledges that the Veteran has stated that he has radiculopathy/sciatica and that he is competent to report observable symptoms that he experiences such as numbness, the Veteran is not competent to render a medical diagnosis such as radiculopathy.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board has afforded the Veteran's statement with low probative value. 
 
The Board also notes that the Veteran's March 2013 and May 2015 VA examinations examined the Veteran for radiculopathy and both examiners opined that the Veteran did not have objective evidence of sciatica or radiculopathy and therefore, no diagnosis was rendered.  As this is not contradicted by any other medical evidence of record and both opinions were rendered following a review of the Veteran's claims file and an in person examination, the Board has assigned these opinions with high probative value.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, after reviewing the evidence of record, the Board finds that service connection for right lower extremity radiculopathy is not warranted because the Veteran does not have a current diagnosis.  Congress also specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, the general rule is that in the absence of proof of present disability, there can be no valid claim.  A necessary element for establishing service connection on a direct or secondary basis is a current disability, which has not been shown.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbar spine. 

b.  Bilateral Knees 

The Veteran and his representative assert that he has a bilateral knee disability and that it is related to his active duty service.  A review of the Veteran's service treatment records does not show any treatment or diagnosis for a bilateral knee disability.  The Board notes that the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is considered competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, in this case, the Veteran's post-service treatment records are also negative for any diagnosis of a bilateral knee condition.  While the Veteran does report having knee pain and received a knee brace in November 2011 following a fall, the Board notes that generally pain is not a disability for which service connection be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1992).  Therefore, while the record does contain evidence of pain management for the Veteran's right knee, the record is devoid of a diagnosis for any bilateral knee condition and notes in November 2014 that there was "no obvious strain or trauma."   See, post-service treatment records dated November 2012, December 2012, January 2014.   While the Board acknowledges that the Veteran states that he has a knee condition that is related to service, the question as to whether a bilateral knee disability is present requires medical knowledge that the Veteran has not been demonstrated to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, his statements in this regard have comparatively low probative value. 

Accordingly, after reviewing the evidence of record, the Board finds that service connection for a bilateral knee disability is not warranted because the Veteran does not have a current diagnosis.  As stated above, Congress also specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Simply put, the general rule is that in the absence of proof of present disability, there can be no valid claim.  A necessary element for establishing service connection is a current disability, which has not been shown.  Accordingly, the Board concludes that the preponderance of the evidence is also against the Veteran's claim for entitlement to service connection for a bilateral knee disability. 


ORDER

Service connection for right lower extremity radiculopathy is denied.

Service connection for bilateral knee disability is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


